EXHIBIT 10.2



Director* Compensation Summary



Meeting Fees



The directors of First Pulaski National Corporation, a Tennessee corporation
(the "Company"), and of First National Bank of Pulaski (the "Bank") are
compensated under a deferred compensation plan at the rate of $800 per month for
service on the boards of the Company and the Bank. The directors of the Company
and of the Bank also are compensated at the rate of $200 cash per month for
service on the boards of the Company and the Bank.

Interest is credited by the Company and the Bank on amounts deferred at rates
between 9.25% and 13.25%.





Directors are reimbursed for their expenses incurred in connection with their
activities as the Company's directors.



Committee Meeting Fees



Those directors of the Bank who serve on the Executive and Loan Committee of the
Bank are compensated at the rate of $350 per committee meeting. If meetings of
the Executive and Loan Committee extend considerably beyond the usual length,
the pay is at the rate of $450 per meeting, for those in attendance. The
membership of the Executive and Loan Committee consists of all but one of the
members of the Bank's Board of Directors. Additionally, directors who serve on
the Audit Committee of the Bank receive $500 per meeting plus an additional $200
per meeting held to review the Company's quarterly reports on Form 10-Q and
annual report on Form 10-K. Directors who serve on other committees of the Board
of Directors of the Company and the Bank receive $150 per meeting. James T. Cox
and Mark A. Hayes, the only directors who are also employees of the Bank,
receive director fees for meetings of the Board of Directors and Executive and
Loan Committee meetings. Interest is credited by the Company and the Bank on
amounts deferred at rates between 9.25% and 13.25%.



The foregoing information is summary in nature. Additional information regarding
director compensation will be provided in the Company's proxy statement to be
filed in connection with the 2006 annual meeting of the Company's shareholders.

 

 

________________________________
* Includes directors that are also employees of the Company
 

--------------------------------------------------------------------------------

Named Executive Officer Compensation Summary



The following table sets forth the current base salaries paid to the Company's
President and Chief Executive Officer and its other named executive officers and
the amount of the cash bonus paid to these persons for 2005.



Executive Officer

Current Salary

2005 Cash Bonus

James T. Cox, Chairman of the Board of the Company and  the Bank
                   $176,748              $4,343 Mark A. Hayes, CEO and President
of the Company and the Bank                      181,896                4,471  
    Donald A. Haney, Senior Vice-President and Chief Operating      Officer of
the Bank                      143,294               3,522  



In addition to their base salaries, these executive officers are also eligible
to:



 * Participate in the Company's Bonus Program;



 * Participate in the Company's equity incentive programs, which currently
   involves the award of stock options pursuant to the Company's 1994 Employee
   Stock Purchase Plan and 1997 Stock Option Plan; and



 * Participate in the Company's broad-based benefit programs generally available
   to its employees, including health, disability and life insurance programs
   and the Company's 401(k) Plan.



The foregoing information is summary in nature. Additional information regarding
the named executive officer compensation will be provided in the Company's proxy
statement to be filed in connection with the 2006 annual meeting of the
Company's shareholders.



 

 


 

 

 

 

 